Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance 
2.	Claims 15-30 are considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claim, including:
“if the node is not acting grandmaster, then receiving messages announcing clock information from other nodes of the network; and extracting topology information from the messages; if the node is acting grandmaster, then retiring from a position of grandmaster; and 
repeating the best clock selection process steps until no node of the network becomes acting grandmaster”

Conclusion                                        
                        3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462